Citation Nr: 1103473	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to a compensable evaluation for status-post right 
clavicle fracture.

2. Entitlement to a compensable evaluation for status-post left 
clavicle fracture.

3. Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1959 to 
April 1963. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2007, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned; a transcript of 
that hearing is of record.

In February 2008 and February 2009, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC) for 
additional development. 

The issues of entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based on the need 
for convalescence following private surgical treatment in 
February 2009, for a service-connected left clavicle 
disability, and entitlement to service connection for 
bilateral shoulder pain, to include as secondary to 
service-connected clavicle disabilities, have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Status-post right clavicle fracture residuals are manifested 
by findings of a resolved clavicle fracture that was well-healed 
and properly aligned.

2.  Status-post left clavicle fracture residuals are manifested 
by findings of a resolved clavicle fracture that was well-healed 
and properly aligned.

3.  The Veteran's service-connected disabilities have not been 
shown to interfere with his ability to work.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for status-post 
right clavicle fracture were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2010).

2.  The criteria for a compensable evaluation for status-post 
left clavicle fracture were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2010).

3.  The criteria for a 10 percent rating for multiple 
noncompensable service-connected disabilities are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 3.324 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO 
and AMC in correspondence dated in August 2006 and May 2008.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other pertinent 
information regarding VCAA.    

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that notice, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that 
a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the May 
2008 notice was provided to the Veteran, the claims were 
readjudicated in a September 2010 SSOC.

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well as 
VA and private treatment records.  The Veteran submitted private 
treatment records as well as written statements discussing his 
contentions.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Additionally, in November 2007, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the November 2007 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the symptoms related to the Veteran's bilateral 
clavicle disability (T. at p 8-10), its effect on his daily 
living (T. at p 3-6) and whether there were any outstanding 
medical records available demonstrating an earlier diagnosis.  
See T. at p. 5 & 11.  Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, with the exception of 
determining that a new examination was warranted, the hearing 
discussion did not reveal any evidence that might be available 
that had not been submitted.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the appellant's claim for an increased rating.  As 
such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claim based on the current record.

The Veteran was provided with VA examinations in October 2006 and 
July 2008 and with an additional VA medical opinion in April 2009 
relating to his service-connected clavicle disabilities.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's clavicle 
disabilities since the July 2008 VA examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination and medical opinion reports to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disabilities under the applicable rating criteria.

The Board therefore finds that no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Compensable Evaluations for Clavicle Fractures

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2010), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2010).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In this case, the Veteran was previously assigned separate 
compensable evaluations for his service-connected right and left 
status-post clavicle fracture disabilities pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2010).  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  38 C.F.R. § 4.69 (2010).

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching the 
mouth and head, as 20 percent disabling for the minor arm and 30 
percent for the major arm.  Intermediate ankylosis, between 
favorable and unfavorable, warrants a 30 percent rating for the 
minor arm and a 40 percent rating for the major arm.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 40 
percent rating for the minor arm and 50 percent rating for the 
major arm.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).

Limitation of motion of the minor or major arm to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between the 
side and shoulder level warrants a 20 percent evaluation for the 
minor arm and a 30 percent evaluation for the major arm.  Motion 
no more than 25 degrees from the side warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the major 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2010).

Impairment of the humerus, with recurrent dislocation of the 
major or minor arm at the scapulohumeral joint, is assigned a 20 
percent evaluation with infrequent episodes of dislocation and 
guarding of movement only at shoulder level.  A 30 percent 
evaluation is assigned with frequent episodes and guarding of all 
arm movements, if the major arm is affected.  Diagnostic Code 
5202 further provides a 50 percent evaluation for fibrous union 
of the major humerus, with a 40 percent rating for fibrous union 
of the minor arm; a 60 percent evaluation for nonunion (false 
flail joint) of the major humerus, with a 50 percent rating for 
the minor arm; and an 80 percent evaluation for loss of the head 
of the major humerus (flail shoulder), with a 70 percent rating 
for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2010).

Diagnostic Code 5203 provides ratings for impairment of the 
clavicle or scapula. Malunion of the clavicle or scapula is rated 
as 10 percent for the major or minor arm.  Nonunion of the 
clavicle or scapula without loose movement is rated as 10 percent 
for the major or minor arm; nonunion of the clavicle or scapula 
with loose movement is rated as 20 percent for the major or minor 
arm.  Dislocation of the clavicle or scapula with loose movement 
is rated as 20 percent for the major or minor arm.  Diagnostic 
Code 5203 provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2010).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

In August 2006, the Veteran filed a claim for increased ratings 
for his right and left clavicle fracture disabilities. 

Private treatment notes dated in August 2006 from J. S., M.D., 
detailed complaints of bilateral shoulder pain with a lot of pain 
with abduction of both shoulders.  Physical examination findings 
were listed as point tenderness and decreased range of motion.  
X-rays were noted to show marked glenoid degeneration, bilateral 
deformity of the clavicles consistent with old healed fracture, 
and bilateral advanced arthritis of the shoulders.  The physician 
assessed bilateral shoulder pain.  

In an October 2006 VA bones examination report, the Veteran 
complained of bilateral shoulder pain that was constant with 
continued popping and cracking.  Physical examination findings 
were listed as right hand dominant, abnormal and painful 
bilateral shoulder motion, no flail joint, clicking and snapping 
of right shoulder, guarding motion for bilateral shoulders, and 
no pain elicited from palpation of clavicles and shoulders.  X-
ray findings were noted as old healed fractures of the bilateral 
mid clavicles (in anatomic alignment on the right and near 
anatomic alignment on the left), no acromioclavicular (AC) joint 
separation, and degenerative change of the left shoulder.  The 
Veteran reported that he had retired in 2004 due to eligibility 
by age or duration of work.  The examiner, a VA physician, 
indicated that he had reviewed the Veteran's medical records.  
Thereafter, he opined that there was no objective evidence of a 
problem from the resolved bilateral clavicle fractures, noting 
that the bilateral shoulder complaints were separate and distinct 
problems that were not related to the clavicle fractures.  He 
further noted that the left and right clavicle fractures had no 
significant effects on the Veteran's occupational or daily 
activities. 

VA treatment notes dated in October 2007 detailed complaints of 
bilateral shoulder pain and noted findings of decreased range of 
motion, decreased left shoulder strength, and altered functional 
mobility.  X-rays from August 2007 were noted to show narrowing 
of the glenohumeral joint spaces, osteophyte formation from the 
inferior articular rim of the humerus and the inferior margin of 
the glenoid in bilateral shoulders, and degeneration of AC joints 
bilaterally.  During October 2007, the Veteran was noted to 
receive physical therapy to decrease shoulder pain. 

During his November 2007 hearing, the Veteran reported that he 
suffers from limitation of shoulder function and motion and has 
functional limitations while driving and working over his head.  
He further indicated that he is retired, has pain that starts 
when his arms get to shoulder level, and has problems sleeping 
due to shoulder discomfort.  The Veteran commented that his 
private physician had told him that the clavicle fracture and 
misalignment on healing is what contributed to the deterioration 
of his shoulder joints from arthritis.  His spouse testified to 
seeing him have difficulty with things around the house, mowing 
the yard, lifting items, and reaching up. 

In a November 2007 letter, the Veteran's treating private 
physician, J. S., M.D., opined that the past clavicle fractures 
were connected with the Veteran's current shoulder pain and 
disabilities.  He indicated that the Veteran had had bilateral 
shoulder pain with marked degenerative changes noted on X-rays 
for some time as well as chronic clavicle deformities. 

In a May 2008 statement, the Veteran's spouse reported that he 
had pain in his shoulders shortly after his release from military 
service and that he showed her the bad alignment from both in-
service clavicle breaks.  She reported that during the last 
several years his pain has become unbearable at times and that 
his physician found his shoulder deterioration to be the direct 
result of poor alignment of broken collarbones. 

In a July 2008 VA examination report, the Veteran complained of 
bilateral shoulder pain and limitation of function.  Physical 
examination findings were listed as barely palpated angulation at 
the mid shaft on the right and left sides, shoulders and 
collarbones symmetrical on inspection, no swelling or pain on 
palpation, and limited range of motion.  Review of X-rays 
revealed well-healed fracture on the mid shaft of the clavicle 
with slightly more angulation on the right than the left, 
narrowing of the glenohumeral joints with spurring of the glenoid 
and humeral heads, and slight elevation of the humeral head in 
the AC joints.  After reviewing the claims file and performing a 
complete examination of the upper extremities, the examiner, a VA 
physician, opined that the clavicle fractures could not be 
related to degenerative arthritis of the shoulders and he did not 
see any correlation whatsoever.

In a December 2008 statement, another private physician, J. R. 
B., M.D., noted that the Veteran's history of bilateral clavicle 
fractures has more than likely contributed to his bilateral 
shoulder arthritis.  In an additional April 2009 statement, the 
physician noted that it was within a reasonable degree of medical 
probability that the Veteran's bilateral shoulder pain, limited 
motion, positive impingement testing, AC joint arthritis, loss of 
AC and glenohumeral joint space, and AC joint crepitus were 
related to his in-service injuries.  He opined that it was more 
likely than not that the Veteran's bilateral clavicle fractures 
contributed to his current bilateral shoulder degenerative 
arthritis.

In an April 2009 addendum medical opinion, the same VA physician 
that conducted the July 2008 VA examination again reviewed the 
claims file.  It was noted that the physician fundamentally 
disagreed with the conclusion that the Veteran's degenerative 
arthritis of the shoulder is definitely related to the fracture 
of the clavicle.  After investigating literature about fractures 
of clavicle and shoulder osteoarthritis, the physician found that 
there were no reports connecting these two disorders.  He further 
indicated that the Veteran's clavicle fractures were well healed 
and in very good alignment as well as highlighted that the 
clavicle fractures occurred 40 years before his complaints of 
shoulder pain began.  He specifically opined that the current 
bilateral shoulder symptomatology, including pain, limitation of 
motion, functional limitation, and degenerative arthritis, was 
not caused by his service-connected right and left clavicle 
disabilities.    

In June 2010, private treatment records dated in February 2009 
detailed that the Veteran underwent left shoulder surgery to 
treat his left shoulder arthritis with impingement, rotator cuff 
tear, and spurs.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to compensable evaluations for his right or left 
status-post clavicle fracture disabilities.

As an initial matter, the Board notes that the Veteran has 
continually asserted that his bilateral shoulder symptomatology 
is part of his service-connected right and left clavicle 
disabilities.  In Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court found that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed to 
the service-connected condition.  However, as discussed above, 
multiple VA physicians clearly indicated that the Veteran's 
clavicles were healed and symmetrically aligned after in-service 
fractures sustained over 40 years ago, finding that the Veteran's 
current bilateral shoulder manifestations were attributed to 
degenerative arthritis and aging.

The Board recognizes that in November 2007, December 2008, and 
April 2009 statements, private physicians opined that the 
Veteran's in-service bilateral clavicle fractures were connected 
to or contributed to his current bilateral shoulder degenerative 
arthritis.  However, the probative value of these statements is 
diminished by the fact that their conclusions are not supported 
by any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical opinions 
carry negligible probative weight).  Therefore, the Board finds 
that these opinions are not persuasive.  See also Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes to the probative value to a medical 
opinion).  Consequently, the Board notes that this evidence is 
insufficient to show that the physical examination findings 
discussed above, including degenerative arthritis and limitation 
of motion of the bilateral shoulder joints are a component of the 
Veteran's right and left clavicle disabilities.  Rather, as 
discussed, these are symptoms of a separate and distinct 
disability of the shoulders.

The Board finds that the most probative (persuasive) evidence 
that specifically addresses the question of whether the Veteran's 
current bilateral shoulder joint pathology is a symptom of his 
clavicle fractures weighs against the claim.  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  In the July 2008 VA 
examination report as well as the April 2009 addendum VA medical 
opinion, a VA physician specifically documented that the 
Veteran's clavicles were well-healed and aligned as well as 
clearly explained that the Veteran's current bilateral shoulder 
joint symptoms were unrelated to the service-connected clavicle 
fracture residuals.  His opinion was based on a detailed review 
the claims file, consultations to medical literature, and his 
thorough examination of the Veteran.

Based on the foregoing discussion, the Board finds that it cannot 
attribute the Veteran's bilateral shoulder symptomatology to his 
right and left clavicle fracture residuals.  Thus, given the 
objective medical findings of well-healed and symmetrically 
aligned clavicles with no pain on palpation and the Veteran's 
subjective complaints of pain, the RO has appropriately assigned 
noncompensable ratings for the Veteran's service-connected right 
and left status-post clavicle fracture disabilities.  At no time 
during the course of the appeal has the evidence shown any 
malunion of nonunion of either clavicle or scapula that meets the 
criteria for the assignment of a compensable evaluation under 
Diagnostic Code 5203.  Further, the Board recognizes that 
Diagnostic Code 5203 provides an alternative rating based on 
impairment of function of the contiguous joint.  However, as 
clearly noted above, impairment of function of the contiguous 
bilateral shoulder joints has been found to be a symptom of a 
disability that is separate and distinct from his service-
connected disabilities.  Again, the Board notes that the 
Veteran's claim for service connection for bilateral shoulder 
disability as secondary to service-connected right and left 
status-post clavicle fracture disabilities has been referred to 
the AOJ for proper consideration.

To give the Veteran every consideration in connection with the 
matters on appeal, the Board must consider all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the 
Veteran's right and left clavicle disabilities.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated symptomatology).  

Competent medical evidence is absent any findings of ankylosis, 
arm limitation of motion, and impairment of either humerus 
related to the Veteran's right and left clavicle fracture 
residuals for the assignment of higher or separate ratings under 
alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5201, and 5202.  Consequently, the assignment of 
compensable evaluations for the Veteran's right and left clavicle 
disabilities based upon any of these diagnostic codes is not 
warranted.

The Board further finds that there is no basis for the assignment 
of a higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Evidence reflects that the currently assigned 
noncompensable ratings properly compensate him for the extent of 
functional loss resulting from symptoms like painful motion.  In 
this regard, the Board notes that the VA evaluation findings 
detailed objective evidence of well-healed and aligned clavicles.  
Thus, evidence of record does not reflect any findings of 
functional loss greater than that contemplated by the currently 
assigned noncompensable ratings.  

In sum, after a careful review of the evidence of record, the 
Board finds that the appeals for entitlement to compensable 
ratings for right and left status-post clavicle fracture 
residuals are not warranted.  

Entitlement to a 10 Percent Rating Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service- connected disabilities of such character as to 
clearly interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the Rating 
Schedule, the rating agency is authorized to apply a 10 percent 
rating, but not in combination with any other rating.  38 C.F.R. 
§ 3.324 (2010).

Evidence of record detailed that the Veteran is service-connected 
for three disabilities, status-post right clavicle fracture, 
status-post left clavicle fracture, and bilateral hearing loss.  
Each disability is currently evaluated as noncompensable.

The Board acknowledges that the nature of these disabilities is 
permanent; however, the evidence of record does not reflect that 
these disabilities clearly interfere with normal employability.  
There is simply no evidence of record that the Veteran's service-
connected disabilities, either individually or in combination, 
have "clearly" interfered with his normal employability, or 
have had any measurable negative effect on his employability 
during the appeal period.  In fact, the Veteran has not reported 
any lost time from work due to his service-connected disabilities 
and has indicated that he has been retired since 2004.  An 
October 2006 VA examiner also noted that the left and right 
clavicle fractures had no significant effects on the Veteran's 
occupational or daily activities. 

In view of the foregoing, the Board finds that the criteria for 
the assignment of a 10 percent evaluation under the provisions of 
38 C.F.R. § 3.324 have not been met.  

Additional Considerations

In rendering a decision on these appeals, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran and his spouse are competent to report 
his increased right and left clavicle symptoms as well as 
interference with occupational and daily activities by his 
service-connected disabilities because this requires only 
personal knowledge as it comes to them through their senses.  
Layno, 6 Vet. App. at 470.  However, the clinical evidence of 
record does not indicate that the assignment of any increased 
evaluations is warranted.  As the Veteran and his spouse's 
statements are inconsistent with the evidence of record, the 
Board does not find their assertions of increased right and left 
clavicle symptoms or interference with occupational or daily 
activities to be credible in this respect.  See Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a 
hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the [V]eteran."); Jones v. 
Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the 
assessment of the credibility of the veteran's sworn testimony is 
a function for the BVA in the first instance"). Thus, evidence 
of increased clavicle symptomatology or clear interference with 
normal employability due to service-connected disabilities has 
not been established, either through medical or lay evidence.

For all the foregoing reasons, the Veteran's claims for 
entitlement to compensable ratings for right and left status-post 
clavicle fracture residuals and for the assignment of a 10 
percent evaluation under the provisions of 38 C.F.R. § 3.324  
must be denied.  The Board has considered staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest ratings possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable.  Therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities has not been raised.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for any 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected right and left clavicle disabilities that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of any extraschedular rating.  There is simply no 
objective evidence showing that either service-connected clavicle 
disability has alone resulted in marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned noncompensable ratings).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability pictures are contemplated by the 
rating schedule, and the assigned scheduler evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 

      

ORDER

Entitlement to a compensable evaluation for status-post right 
clavicle fracture is denied.

Entitlement to a compensable evaluation for status-post left 
clavicle fracture is denied.

Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


